DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Noodleman (US 3979821) discloses An electric machine (abstract) comprising: a machine housing (11,121, Fig 1); a stator (16) disposed at least partially within said machine housing, and a rotor (by 15,44,45) disposed at least partially within said machine housing (11,121, Fig 1), said rotor configured to rotate with respect to said stator (Fig 1), wherein said rotor is a radially embedded permanent magnet rotor (title, 203, Fig 8b) configured to generate an amount of flux to reduce efficiency loss (C8 ll 20-35) due to said aluminum winding, said rotor comprising: at least one permanent magnet (203).
However, neither Noodleman nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “said stator comprising at least one tooth and an aluminum winding wound around said at least one tooth, configured to generate an amount of flux to reduce efficiency loss due to said aluminum winding, a rotor core comprising an outer edge and an inner edge defining a central opening, said rotor core having a radius R, said rotor further comprising at least one pole and at least one radial aperture extending radially into said rotor core a predetermined depth less 

    PNG
    media_image1.png
    123
    267
    media_image1.png
    Greyscale
, and a maximum depth defined by the equation  
    PNG
    media_image2.png
    182
    412
    media_image2.png
    Greyscale
 wherein n is the number of poles of the rotor core and t is the thickness of said at least one permanent magnet.”. 
	 Similarily for claim 8, neither Noodleman nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “a hub defining a central opening; a plurality of rotor poles, wherein said plurality of rotor
poles comprises a plurality of connected rotor poles coupled to said hub by a web; and
at least one radial aperture extending radially into said rotor core a predetermined depth less than said radius, said at least one radial aperture configured to receive said at least one permanent magnet, wherein said predetermined depth of each of said at least one
radial aperture is between a minimum depth defined by the equation 

    PNG
    media_image3.png
    147
    259
    media_image3.png
    Greyscale
, and a maximum depth defined by the equation

    PNG
    media_image4.png
    179
    338
    media_image4.png
    Greyscale
wherein n is the number of rotor poles of the rotor core and t is the thickness of said at least one permanent magnet.
Similarily for claim 15, neither Noodleman nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “a hub defining a central opening; a plurality of connected rotor poles (by 200) coupled to said hub by a web; a plurality of independent rotor poles spaced from said hub; and a plurality of radial apertures configured to receive said plurality of permanent magnets”.
Claims 2-7, 9-14, 16-20 are allowable based on their virtue of depending on claims 1,8 and 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834